
	

115 HR 5078 : TRID Improvement Act of 2018
U.S. House of Representatives
2018-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 5078
		IN THE SENATE OF THE UNITED STATES
		February 28, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Real Estate Settlement Procedures Act of 1974 to modify requirements related to
			 mortgage disclosures, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the TRID Improvement Act of 2018. 2.Amendments to mortgage disclosure requirementsSection 4(a) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603(a)) is amended—
 (1)by striking itemize all charges and inserting itemize all actual charges; (2)by striking and all charges imposed upon the seller in connection with the settlement and and inserting and the seller in connection with the settlement. Such forms; and
 (3)by inserting after or both. the following new sentence: Charges for any title insurance premium disclosed on such forms shall be equal to the amount charged for each individual title insurance policy, subject to any discounts as required by State regulation or the title company rate filings..
			3.Positive credit reporting permitted
 (a)In generalSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end the following new subsection:
				
					(f)Full-File credit reporting
 (1)In generalSubject to the limitation in paragraph (2) and notwithstanding any other provision of law, a person or the Secretary of Housing and Urban Development may furnish to a consumer reporting agency information relating to the performance of a consumer in making payments—
 (A)under a lease agreement with respect to a dwelling, including such a lease in which the Department of Housing and Urban Development provides subsidized payments for occupancy in a dwelling; or
 (B)pursuant to a contract for a utility or telecommunications service. (2)LimitationInformation about a consumer’s usage of any utility services provided by a utility or telecommunication firm may be furnished to a consumer reporting agency only to the extent that such information relates to payment by the consumer for the services of such utility or telecommunication service or other terms of the provision of the services to the consumer, including any deposit, discount, or conditions for interruption or termination of the services.
 (3)Payment planAn energy utility firm may not report payment information to a consumer reporting agency with respect to an outstanding balance of a consumer as late if—
 (A)the energy utility firm and the consumer have entered into a payment plan (including a deferred payment agreement, an arrearage management program, or a debt forgiveness program) with respect to such outstanding balance; and
 (B)the consumer is meeting the obligations of the payment plan, as determined by the energy utility firm.
 (4)DefinitionsIn this subsection, the following definitions shall apply: (A)Energy utility firmThe term energy utility firm means an entity that provides gas or electric utility services to the public.
 (B)Utility or telecommunication firmThe term utility or telecommunication firm means an entity that provides utility services to the public through pipe, wire, landline, wireless, cable, or other connected facilities, or radio, electronic, or similar transmission (including the extension of such facilities)..
 (b)Limitation on liabilitySection 623(c) of the Consumer Credit Protection Act (15 U.S.C. 1681s–2(c)) is amended— (1)in paragraph (2), by striking or at the end;
 (2)by redesignating paragraph (3) as paragraph (4); and (3)by inserting after paragraph (2) the following new paragraph:
					
 (3)subsection (f) of this section, including any regulations issued thereunder; or. (c)GAO study and reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the impact of furnishing information pursuant to subsection (f) of section 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) (as added by this Act) on consumers.
			
	Passed the House of Representatives February 27, 2018.Karen L. Haas,Clerk.
